ORDER

PER CURIAM.
State of Missouri appeals from the trial court’s judgment granting Adam Hunter’s motion to suppress evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 30.25(b).